DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed June 17, 2020. Claims 1-39 are presently pending and are presented for examination.

Objections
4.	Claim 35 recites “The method of claim 32”. Claim 35 is a system claim and it should recite “The computer system of claim 32”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1-39 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ratnasingam et al, US 9,672,734, hereinafter referred to as Ratnasingam.

Regarding claim 1, Ratnasingam discloses a computer-implemented method, comprising: 
receiving sensor data from at least one sensor of an autonomous vehicle that is travelling on a route (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
analyzing the sensor data to determine a presence of at least one lane closure object located on at least one lane element associated with the route (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determining a change of the at least one lane closure object, wherein the change is selected from the presence of the at least one lane closure object or absence of the at least one lane closure object on the at least one lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
generating a change candidate based on the change in the at least one lane closure object, wherein the change candidate is selected from a lane closure change candidate or a lane opening change candidate (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
obtaining a plurality of the change candidates based on the sensor data obtained during a time period or while the autonomous vehicle is on a preceding lane element on the route (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); 
analyzing the plurality of change candidates for the change being one of the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
generating a final change candidate based on the change (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final change candidate for updating a high definition map of the route having the lane element (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 2, Ratnasingam discloses the method of claim 1, further comprising:
identifying the presence of the at least one lane closure object on the at least one lane element (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
analyzing a plurality of lane closure change candidates based on the presence of the at least one lane closure object on the at least one lane element; generating a final lane closure change candidate based on the plurality of lane closure change candidates (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); and 
providing the final lane closure change candidate for updating the high definition map to identify the at least one lane element having the presence of the at least one lane closure object as being closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 3, Ratnasingam discloses the method of claim 1, further comprising:
identifying the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
analyzing a plurality of lane opening change candidates based on the absence of the at least one lane closure object on the at least one lane element (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
generating a final lane opening change candidate based on the plurality of lane opening change candidates (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final lane opening change candidate for updating the high definition map to identify the at least one lane element having the absence of the at least one lane closure object as being opened (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 4, Ratnasingam discloses the method of claim 3, further comprising: 
obtaining closed lane element data for the at least one lane element from a closed lane element database (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
identifying the at least one lane element as being labeled as a closed lane element in the closed lane element database (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determining the absence of the at least one lane closure object on the at least one lane element labeled as the closed lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
determining the at least one lane element that is labeled as the closed lane element to be a candidate for being updated to an opened lane element based on the absence of the at least one lane closure object (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); and 
relabeling the at least one lane element as an at least one opened lane element based on the absence of the at least one lane closure object (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”).

Regarding claim 5, Ratnasingam discloses the method of claims 1, further comprising: identifying the presence of the at least one lane closure object on the at least one lane element; classifying a location of each identified lane closure object on the at least one lane element as one of: on a left boundary of a respective lane element; on a right boundary of the respective lane element; or within the respective lane element (See at least Col 18, lines 3-17, “method requires at least the current lane of the first vehicle, the current lane of the obstructing vehicle, location of the obstructing vehicle relative to the first vehicle, traffic information in each drivable lane and road map data. In exemplary embodiments, the system may use one or more other data for ranking the drivable lanes in the current road segment”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 6, Ratnasingam discloses the method of claim 5, further comprising: determining a lane closure score by aggregating the plurality of change candidates, each change candidate being weighted by the classified location of each identified lane closure object of the respective change candidate, wherein each identified lane closure object within the respective lane element is weighted higher than each identified lane closure object on the left boundary or right boundary of the respective lane element; and generating the final change candidate based on the lane closure score  (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time…determines at least one of an optimum driving lane in the current road segment to minimize travel time and a rank ( or score) of drivable lanes in a
multilane road segment according to increasing order of travel time for the first vehicle”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 7, Ratnasingam discloses the method of claim 6, further comprising: determining a confidence level based on the lane closure score; and generating the final change candidate based on the confidence level (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method.”).

Regarding claim 8, Ratnasingam discloses the method of claim 7, further comprising one of: increasing the confidence level that a first lane element is an opened lane element when a moving vehicle is detected on the first lane element; or decreasing the confidence level that the first lane element is a closed lane element when the moving vehicle is detected on the first lane element (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct
direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 9, Ratnasingam discloses the method of claim 6, further comprising: labeling each respective lane element as one of: a closed lane element when the lane closure score is above a lane closure threshold; or an opened lane element when the lane closure score is below a lane opening threshold (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 10, Ratnasingam discloses the method of claim 1, further comprising: identifying the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element by: obtaining a point cloud based on a LIDAR scan; detecting an object in a camera image of the sensor data; mapping points from the point cloud on the camera image to identify points that map to the detected object; clustering the mapped points; identifying the largest cluster determined by the clustering; and determining the identified largest cluster to indicate the detected object to be a detected lane closure object, and thereby identifying the presence of the at least one lane closure object; or marking a camera image as omitting a lane closure object and thereby identifying the absence of the at least one lane closure object (See at least Col 18, lines 45-60, “updated road map according to current time or by some other means such as using a sensing device (non-limiting examples: a video
camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road.”), (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”).

Regarding claim 11, Ratnasingam discloses the method of claim 1, further comprising: performing localization to determine a location of the autonomous vehicle; identifying a set of lane elements within a threshold distance of the location of the autonomous vehicle; and mapping each lane closure object to a lane element from the set of the at least one lane elements (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”), (See at least Col 32, lines 55-64, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources. Road conditions may be obtained from road sensors, sensors on the vehicles and in the environment or inferred from the weather conditions (wet road, snow on the road, frosty road surface, and any other conditions that may affect the driving or road
safety).”).

Regarding claim 12, Ratnasingam discloses the method of claim 1, further comprising:
providing at least one final change candidate to an online high definition map system (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”);
determining the at least one final change candidate to satisfy map update criteria (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
updating at least one high definition map that includes the at least one lane element with the final change candidate, wherein the update is selected from: labeling a previously closed lane element to be labeled as currently opened; or labeling a previously opened lane element to be labeled as currently closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”), (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 13, Ratnasingam discloses the method of claim 12, further comprising: receiving a request for a high definition map for the route from at least one requesting autonomous vehicle; and transmitting the at least one updated high definition map to the at least one requesting autonomous vehicle (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 14, Ratnasingam discloses one or more non-transitory computer readable media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations, the operations comprising: 
receiving sensor data from at least one sensor of an autonomous vehicle that is travelling on a route (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
analyzing the sensor data to determine a presence of at least one lane closure object located on at least one lane element associated with the route (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determine a change of the at least one lane closure object, wherein the change is selected from the presence of the at least one lane closure object or absence of the at least one lane closure object on the at least one lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
generating a change candidate based on the change in the at least one lane closure object, wherein the change candidate is selected from a lane closure change candidate or a lane opening change candidate (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
obtaining a plurality of the change candidates based on the sensor data obtained during a time period or while the autonomous vehicle is on a preceding lane element on the route (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); 
analyzing the plurality of change candidates for the change being one of the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
generating a final change candidate based on the change (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final change candidate for updating a high definition map of the route having the lane element (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 15, Ratnasingam discloses one or more non-transitory computer-readable storage media of claim 14, further comprising: 
identifying the presence of the at least one lane closure object on the at least one lane element (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
analyzing a plurality of lane closure change candidates based on the presence of the at least one lane closure object on the at least one lane element; generating a final lane closure change candidate based on the plurality of lane closure change candidates (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); and 
providing the final lane closure change candidate for updating the high definition map to identify the at least one lane element having the presence of the at least one lane closure object as being closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 16, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 14, further comprising: 
identifying the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
analyzing a plurality of lane opening change candidates based on the absence of the at least one lane closure object on the at least one lane element (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
generating a final lane opening change candidate based on the plurality of lane opening change candidates (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final lane opening change candidate for updating the high definition map to identify the at least one lane element having the absence of the at least one lane closure object as being opened (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 17, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 16, further comprising: 
obtaining closed lane element data for the at least one lane element from a closed lane element database (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
identifying the at least one lane element as being labeled as a closed lane element in the closed lane element database (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determining the absence of the at least one lane closure object on the at least one lane element labeled as the closed lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
determining the at least one lane element that is labeled as the closed lane element to be a candidate for being updated to an opened lane element based on the absence of the at least one lane closure object (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); and 
relabeling the at least one lane element as an at least one opened lane element based on the absence of the at least one lane closure object (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”).

Regarding claim 18, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 14, further comprising: identifying the presence of the at least one lane closure object on the at least one lane element; classifying a location of each identified lane closure object on the at least one lane element as one of: on a left boundary of a respective lane element; on a right boundary of the respective lane element; or within the respective lane element (See at least Col 18, lines 3-17, “method requires at least the current lane of the first vehicle, the current lane of the obstructing vehicle, location of the obstructing vehicle relative to the first vehicle, traffic information in each drivable lane and road map data. In exemplary embodiments, the system may use one or more other data for ranking the drivable lanes in the current road segment”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 19, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 18, further comprising: determining a lane closure score by aggregating the plurality of change candidates, each change candidate being weighted by the classified location of each identified lane closure object of the respective change candidate, wherein each identified lane closure object within the respective lane element is weighted higher than each identified lane closure object on the left boundary or right boundary of the respective lane element; and generating the final change candidate based on the lane closure score  (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time…determines at least one of an optimum driving lane in the current road segment to minimize travel time and a rank ( or score) of drivable lanes in a multilane road segment according to increasing order of travel time for the first vehicle”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 20, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 19, further comprising: determining a confidence level based on the lane closure score; and generating the final change candidate based on the confidence level (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method.”).

Regarding claim 21, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 20, further comprising one of: increasing the confidence level that a first lane element is an opened lane element when a moving vehicle is detected on the first lane element; or decreasing the confidence level that the first lane element is a closed lane element when the moving vehicle is detected on the first lane element (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 22, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 19, further comprising: labeling each respective lane element as one of: a closed lane element when the lane closure score is above a lane closure threshold; or an opened lane element when the lane closure score is below a lane opening threshold (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 23, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 14, further comprising: identifying the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element by: obtaining a point cloud based on a LIDAR scan; detecting an object in a camera image of the sensor data; mapping points from the point cloud on the camera image to identify points that map to the detected object; clustering the mapped points; identifying the largest cluster determined by the clustering; and determining the identified largest cluster to indicate the detected object to be a detected lane closure object, and thereby identifying the presence of the at least one lane closure object; or marking a camera image as omitting a lane closure object and thereby identifying the absence of the at least one lane closure object (See at least Col 18, lines 45-60, “updated road map according to current time or by some other means such as using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road.”), (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”).

Regarding claim 24, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 14, further comprising: performing localization to determine a location of the autonomous vehicle; identifying a set of lane elements within a threshold distance of the location of the autonomous vehicle; and mapping each lane closure object to a lane element from the set of the at least one lane elements (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”), (See at least Col 32, lines 55-64, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources. Road conditions may be obtained from road sensors, sensors on the vehicles and in the environment or inferred from the weather conditions (wet road, snow on the road, frosty road surface, and any other conditions that may affect the driving or road safety).”).

Regarding claim 25, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 14, further comprising: 
providing at least one final change candidate to an online high definition map system (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”);
determining the at least one final change candidate to satisfy map update criteria (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
updating at least one high definition map that includes the at least one lane element with the final change candidate, wherein the update is selected from: labeling a previously closed lane element to be labeled as currently opened; or labeling a previously opened lane element to be labeled as currently closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”), (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 26, Ratnasingam discloses the one or more non-transitory computer-readable storage media of claim 25, further comprising: receiving a request for a high definition map for the route from at least one requesting autonomous vehicle; and transmitting the at least one updated high definition map to the at least one requesting autonomous vehicle (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 27, Ratnasingam discloses a computer system comprising: one or more processors; and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations, the operations comprising: 
receiving sensor data from at least one sensor of an autonomous vehicle that is travelling on a route (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
analyzing the sensor data to determine a presence of at least one lane closure object located on at least one lane element associated with the route (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determine a change of the at least one lane closure object, wherein the change is selected from the presence of the at least one lane closure object or absence of the at least one lane closure object on the at least one lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
generating a change candidate based on the change in the at least one lane closure object, wherein the change candidate is selected from a lane closure change candidate or a lane opening change candidate (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
obtaining a plurality of the change candidates based on the sensor data obtained during a time period or while the autonomous vehicle is on a preceding lane element on the route (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); 
analyzing the plurality of change candidates for the change being one of the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
generating a final change candidate based on the change (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final change candidate for updating a high definition map of the route having the lane element (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 28, Ratnasingam discloses the computer system of claim 27, further comprising: 
identifying the presence of the at least one lane closure object on the at least one lane element (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
analyzing a plurality of lane closure change candidates based on the presence of the at least one lane closure object on the at least one lane element; generating a final lane closure change candidate based on the plurality of lane closure change candidates (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); and 
providing the final lane closure change candidate for updating the high definition map to identify the at least one lane element having the presence of the at least one lane closure object as being closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 29, Ratnasingam discloses the computer system of claim 27, further comprising: 
identifying the absence of the at least one lane closure object on the at least one lane element (See at least Col 14, lines 10-25, “the method may require the type of vehicle, navigation data, and road map data to determine drivable lanes for a vehicle in a road segment. In this case, the road map data may include traffic restrictions in each lane at a current time and turn restrictions in the road segment”), (See at least Col 18, lines 3-17, “the server may inform the driver of the first vehicle of at least the rank of drivable lanes in a multilane road segment according to increasing order of travel time if there is an obstructing vehicle ahead of first vehicle. The top ranked lane is the shortest travel time lane, the second top ranked lane is the second shortest travel time lane and so on for all the drivable lanes in the road segment”); 
analyzing a plurality of lane opening change candidates based on the absence of the at least one lane closure object on the at least one lane element (See at least Col 48, lines 7-23, “Determining whether a lane change is required for vehicle 702e (first vehicle) may also depend on the speed of the vehicle 702e also how easy to change lane (nonlimiting example: depending on the traffic in adjacent lanes), other conditions such as road map including road rules and current traffic restrictions”), (See at least Col 4, lines 2-20, “a lane change recommendation is provided based on traffic conditions ahead of the first vehicle within the lane the first vehicle is travelling, and a second mode in which a lane change recommendation is provided based on traffic conditions ahead of the first vehicle in a plurality of lanes, the lane change recommendation in the second mode including a ranking of lanes based on a travel time estimate for each drivable lane”); 
generating a final lane opening change candidate based on the plurality of lane opening change candidates (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”); and 
providing the final lane opening change candidate for updating the high definition map to identify the at least one lane element having the absence of the at least one lane closure object as being opened (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Regarding claim 30, Ratnasingam discloses the computer system of claim 29, further comprising: 
obtaining closed lane element data for the at least one lane element from a closed lane element database (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”); 
identifying the at least one lane element as being labeled as a closed lane element in the closed lane element database (See at least Col 30, lines 7-20, “the system may check the road map data, navigation route of the first vehicle, accidents, lane closure, broken down vehicles and other appropriate data when identifying a vehicle that causes traffic congestion or a bottleneck.”), (See at least Col 35, lines 1-15, “The data provided by these external systems may include weather conditions, frosty road surface, flood, road condition, road/lane closure, accident, and other useful data. Further, the traffic condition may also be given in part by a user (non-limiting examples: driver, passenger, and road user). By way of example only, a user may provide data about a closed lane, stopped vehicle, traffic condition and other appropriate data”); 
determining the absence of the at least one lane closure object on the at least one lane element labeled as the closed lane element (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time”), (See at least Col 22, lines 39-60, “Future lane change requirements may be obtained from traffic conditions ahead, history of traffic in each lane in the next road segment, lane closures ahead, lane merge, road work, and any other traffic restrictions in the recommended lane in the next road segment or in a future road segment.”); 
determining the at least one lane element that is labeled as the closed lane element to be a candidate for being updated to an opened lane element based on the absence of the at least one lane closure object (See at least Col 5, lines 10-25, “generate a plurality of lane change recommendations deliverable to a respective number of vehicles to reduce traffic oscillation between lanes”), (See at least Col 5, lines 35-45, “receive a plurality of lane change recommendations from the remote server and multicast the lane change recommendations to a plurality of vehicles within the vehicle awareness zone”); and 
relabeling the at least one lane element as an at least one opened lane element based on the absence of the at least one lane closure object (See at least Col 15, lines 5-10, “the autonomous driving system may choose the best lane from the rank order of lanes presented by the lane recommendation system to minimize travel time. In another example, depending on the conditions, the autonomous driving system may choose the second best lane from the rank order of lanes as appropriate”), (See at least Col 20, lines 10-20, if there is sufficient data available to determine an optimum lane in fine mode to minimize travel time or to determine the rank order of the drivable lanes in the road segment for the first vehicle, then the system provides appropriate lane information to the driver of the first vehicle. By way of example only, the system may inform the driver about the other obstructing vehicle ahead in the road so that the driver of the first vehicle may perform an appropriate driving maneuver to minimize delay or go around the obstacle as appropriate”).

Regarding claim 31, Ratnasingam discloses the computer system of claim 27, further comprising: identifying the presence of the at least one lane closure object on the at least one lane element; classifying a location of each identified lane closure object on the at least one lane element as one of: on a left boundary of a respective lane element; on a right boundary of the respective lane element; or within the respective lane element (See at least Col 18, lines 3-17, “method requires at least the current lane of the first vehicle, the current lane of the obstructing vehicle, location of the obstructing vehicle relative to the first vehicle, traffic information in each drivable lane and road map data. In exemplary embodiments, the system may use one or more other data for ranking the drivable lanes in the current road segment”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 32, Ratnasingam discloses the computer system of claim 31, further comprising: determining a lane closure score by aggregating the plurality of change candidates, each change candidate being weighted by the classified location of each identified lane closure object of the respective change candidate, wherein each identified lane closure object within the respective lane element is weighted higher than each identified lane closure object on the left boundary or right boundary of the respective lane element; and generating the final change candidate based on the lane closure score  (See at least Col 11, lines 40-51, “the method determines at least one of whether a change of lane is required and a lane to avoid in a multilane road segment to minimize travel time for the first vehicle. In a preferred embodiment, in the fine mode, the method further receives map data of a current road segment that includes the traffic restrictions at a current time…determines at least one of an optimum driving lane in the current road segment to minimize travel time and a rank ( or score) of drivable lanes in a multilane road segment according to increasing order of travel time for the first vehicle”), (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”).

Regarding claim 33, Ratnasingam discloses the computer system of claim 32, further comprising: determining a confidence level based on the lane closure score; and generating the final change candidate based on the confidence level (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method.”).

Regarding claim 34, Ratnasingam discloses the computer system of claim 33, further comprising one of: increasing the confidence level that a first lane element is an opened lane element when a moving vehicle is detected on the first lane element; or decreasing the confidence level that the first lane element is a closed lane element when the moving vehicle is detected on the first lane element (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 35, Ratnasingam discloses the method of claim 32, further comprising: labeling each respective lane element as one of: a closed lane element when the lane closure score is above a lane closure threshold; or an opened lane element when the lane closure score is below a lane opening threshold (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 36, Ratnasingam discloses the computer system of claim 27, further comprising: identifying the presence of the at least one lane closure object or the absence of the at least one lane closure object on the at least one lane element by: obtaining a point cloud based on a LIDAR scan; detecting an object in a camera image of the sensor data; mapping points from the point cloud on the camera image to identify points that map to the detected object; clustering the mapped points; identifying the largest cluster determined by the clustering; and determining the identified largest cluster to indicate the detected object to be a detected lane closure object, and thereby identifying the presence of the at least one lane closure object; or marking a camera image as omitting a lane closure object and thereby identifying the absence of the at least one lane closure object (See at least Col 18, lines 45-60, “updated road map according to current time or by some other means such as using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road.”), (See at least Col 32, lines 55-63, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources”), (See at least Col 35, lines 1-15, “a computer system that drives an autonomous vehicle may provide data including type of vehicle, condition of the vehicle, speed, acceleration, current lane, navigation route, presence of neighboring vehicles detected by some means (including video camera, LIDAR, depth camera, communication signal or by some other means), density of vehicles, state of the driving system, and other relevant data. In addition, external environmental data or surrounding data may be provided”).

Regarding claim 37, Ratnasingam discloses the computer system of claim 27, further comprising: performing localization to determine a location of the autonomous vehicle; identifying a set of lane elements within a threshold distance of the location of the autonomous vehicle; and mapping each lane closure object to a lane element from the set of the at least one lane elements (See at least Col 34, lines 1-15, “To determine an optimum lane for the first vehicle to minimize travel time the system may require at least the location of the first vehicle, location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes. To determine the rank order of drivable lanes for the first vehicle in the multilane road segment, the system may require a location and lane of the other obstructing vehicle, and traffic condition in other drivable lanes”), (See at least Col 32, lines 55-64, “Data about surrounding conditions may be obtained from sensors mounted on the vehicles, environment and other appropriate sources. Road conditions may be obtained from road sensors, sensors on the vehicles and in the environment or inferred from the weather conditions (wet road, snow on the road, frosty road surface, and any other conditions that may affect the driving or road safety).”).

Regarding claim 38, Ratnasingam discloses the computer system of claim 27, further comprising: providing at least one final change candidate to an online high definition map system; determining the at least one final change candidate to satisfy map update criteria; and updating at least one high definition map that includes the at least one lane element with the final change candidate, wherein the update is selected from: labeling a previously closed lane element to be labeled as currently opened; or labeling a previously opened lane element to be labeled as currently closed (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”), (See at least Col 21, lines 1-20, “determining the lane information to minimize travel time or use an appropriate metric to indicate the confidence level on the estimated lane information. Confidence level may be presented to the driver in appropriate output such as color coded, percentage or any other appropriate method. If the moving direction in the current road segment assumed by the system is not correct, the driver may input the correct direction of movement by some means (such as voice, gesture, haptic, touch input or any other appropriate input method).”).

Regarding claim 39, Ratnasingam discloses the computer system of claim 38, further comprising: receiving a request for a high definition map for the route from at least one requesting autonomous vehicle; and transmitting the at least one updated high definition map to the at least one requesting autonomous vehicle (See at least Col 9, lines 64-67, “Road map data (map data): includes the information available on an updated and accurate digital road map including traffic restrictions at a current time. The map data may include road layout, road rules related data, turn restrictions, number of lanes, lane markings, lane width, lane change restrictions, traffic related restrictions in a road, time dependent traffic restrictions, temporary traffic restrictions”), (See at least Col 18, lines 45-54, “The lane change restrictions may be obtained from an updated roadmap according to current time or by some other means suchas using a sensing device (non-limiting examples: a video camera, a device for capturing waves in the wavelength range of UV, IR, visible or any other appropriate range of wavelengths) to detect the lane marking(s) on the road”), (See at least Col 35, lines 33-44, “The server may also have an appropriate database system (not shown) to store data (such as updated road map data, history of navigation data, weather data, data about road condition, and the like) required to determine appropriate lane information for the vehicles to minimize travel time”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665